DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because reference character 46 (in Fig. 1) is pointing to the wrong structure when comparing it to the location shown in Fig. 2. Furthermore, reference characters 64 and 66 (in Fig. 4) are pointing to the wrong structure when comparing them to the locations shown in Fig. 2.  Lastly, reference character 102 (in Figs. 4-5) is pointing to the wrong structure when comparing it to the location shown in Fig. 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 40 (in Fig. 3) has lead lines pointing to two different structures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 9, the phrase, “…the container…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 11, the phrase, “…the discontinuity…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one discontinuity” (claim 1, Ln. 6), which suggests more than one “discontinuity”. Therefore, it is unclear as to which specific “discontinuity” is being referred to in this instance. Further clarification is required.
In claim 1, Ln. 17, the phrase, “…the offset surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant referring to “an offset surface portion” (claim 1, Ln. 15) when referring to “the offset surface” OR a different “offset surface”? Further clarification is required.
	In claim 1, Ln. 17, the phrase, “…the lower surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant referring to “a lower surface of the lid” (claim 1, Ln. 15) when referring to “the lower surface” OR a different “lower surface”? Further clarification is required.
	In claim 3, Ln. 1-3, the phrase in each instance, “…the discontinuity…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one discontinuity” (claim 1, Ln. 6; which claim 3 depends from), which suggests more than one “discontinuity”. Therefore, it is unclear as to which specific “discontinuity” is being referred to in this instance. Further clarification is required.
	In claim 4, Ln. 2, the phrase, “…the latch…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one latch” (claim 2, Ln. 1), which suggests more than one “latch”. Therefore, it is unclear as to which specific “latch” is being referred to in this instance. Further clarification is required. 
	In claim 8, Ln. 5, the phrase, “…the latch…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one latch” (claim 2, Ln. 5), which suggests more than one “latch”. Therefore, it is unclear as to which specific “latch” is being referred to in this instance. Further clarification is required. 
	In claim 8, Ln. 11, the phrase, “…the container…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 8, Ln. 13, the phrase, “…the discontinuity…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one discontinuity” (claim 8, Ln. 8), which suggests more than one “discontinuity”. Therefore, it is unclear as to which specific “discontinuity” is being referred to in this instance. Further clarification is required.
	In claim 11, Ln. 1-2, the phrase in each instance, “…the discontinuity…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one discontinuity” (claim 8, Ln. 8; which claim 11 depends from), which suggests more than one “discontinuity”. Therefore, it is unclear as to which specific “discontinuity” is being referred to in this instance. Further clarification is required.
	In claim 18, Ln. 5, the phrase, “…the container…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 18, Ln. 6-7, the phrase, “…the discontinuity…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one discontinuity” (claim 8, Ln. 1-2), which suggests more than one “discontinuity”. Therefore, it is unclear as to which specific “discontinuity” is being referred to in this instance. Further clarification is required.
As for claims 2-7, 9-15, 19 and 20, due to their dependencies from claims 1, 8 and 18 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zipporo (WO 2019079735A1 – art of record; hereinafter Zipporo) in view of 3WAYTECHNOLOGY (KR 1020140062397A – art of record; hereinafter 3WAYTECHNOLOGY).
Regarding claim 1, Zipporo teaches a container assembly embodiment (as shown in Figs. 12-17) comprising: 
a lid (205);
i.e. in the form of lip (215));
a container body (202) including an inner surface, an upper opening defined by a peripheral top edge, and at least one discontinuity (i.e. in the form of divots (204)) where the inner surface or the peripheral top edge deviates in shape from the outer peripheral edge of the gasket, wherein as the lid with the gasket connected thereto is pressed onto the container body air from an interior of the container is allowed to escape through or adjacent to the at least one discontinuity until after the outer peripheral edge of the gasket passes beyond the discontinuity and seals against the inner surface of the container body;
the container body further including an upper surface around the upper opening extending outwardly from the peripheral top edge (Zipporo [0045-0049]).
	However, Zipporo fails to teach wherein the upper surface includes an offset surface portion offset from a lower surface of the lid when the lid is connected with the container body covering the upper opening defining a space between the offset surface and the lower surface configured to receive a user's finger.
	3WAYTECHNOLOGY is in the same field of endeavor as the claimed invention and Zipporo, which is a container assembly. 3WAYTECHNOLOGY teaches a container assembly comprising: a lid (210); a gasket connected with the lid, the gasket including an outer peripheral edge; a container body (240) including an inner surface, an upper opening defined by a peripheral top edge, and an upper surface around the upper opening extending outwardly from the peripheral top edge, wherein the upper surface includes an offset surface portion (i.e. in the form of protrusion (244)) from a lower surface of the lid when the lid is connected with the container body covering the upper opening defining a space between the offset surface [portion] and the lower surface [of the lid – configured to receive a user’s finger] (3WAYTECHNOLOGY [0046] and Figs. 6-7 and 9).
to modify the upper surface around the upper opening (of Zipporo) to have a similar offset surface portion (as taught by 3WAYTECHNOLOGY) to provide an additional gripping structure on the upper portion (or periphery) of the container body (of Zipporo). Furthermore, the resultant structures will work equally well and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)
Regarding claim 2, modified Zipporo as above further teaches wherein the at least one discontinuity includes at least two discontinuities, wherein one of the at least two discontinuities is provided on or in a side of the container body from which the offset surface portion extends and another of the at least two discontinuities is provided on or in another side of the container body that is perpendicular to the side from which the offset surface portion extends (see Zipporo Fig. 12).
Regarding claim 3, modified Zipporo as above further teaches all the structural limitations as set forth in claims 1 and 2 (respectively), except for wherein the discontinuity provided on or in the side from which the offset surface portion extends is longer in length than the discontinuity provided on or in the side that is perpendicular to the side from which the offset surface portion extends.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the discontinuity provided on or in the side from which the offset surface portion extends is longer in length than the discontinuity provided on or in the side that is perpendicular to the side from which the offset surface portion extends because the resultant structures will work equally well and since it has been held that a change See MPEP §2144.04(IV)(B)
Regarding claim 4, modified Zipporo as above further teaches all the structural limitations as set forth in claims 1 and 2 (respectively), except for at least one latch connected with the lid, the latch being movable with respect to the lid between a latched position and an unlatched position, wherein the at least one latch engages an upper flange of the container body on the side that is perpendicular to the side from which the offset surface portion extends when the lid is secured to the container body and the at least one latch occupies the latched position.
	However, 3WAYTECHNOLOGY teaches at least one latch (220) connected to the lid, the latch movable with respect to the lid between a latched position and unlatched positon, wherein the at least one latch engages an upper flange of the container body on the side that is perpendicular to the side from which the offset surface portion extends when the lid is secured to the container body and the at least one latch occupies the latched position (3WAYTECHNOLOGY [0043, 0045] and Figs. 6-7).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lid (of Zipporo) with similar arranged latch(es) (as taught by 3WAYTECHNOLOGY) to ensure a better securement of the lid to the container body (i.e. forming an air-tight seal).
Regarding claim 5, modified Zipporo as above further teaches wherein the at least one discontinuity is a notch provided in the peripheral top edge (Zipporo [0045] and Fig. 12).
Regarding claim 6, modified Zipporo as above further teaches all the structural limitation as set forth in claim 1, except for wherein the at least one discontinuity is a bump or protrusion extending inwardly from the peripheral top edge or the inner surface adjacent to the peripheral top edge.
However, Zipporo teaches another container assembly embodiment (as shown in Figs. 18-23) in which the at least one discontinuity is a bump or protrusion (304) extending inwardly from the inner surface adjacent to the peripheral top edge (Zipporo [0051]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least discontinuity (of the embodiment of Figs. 12-17) be a bump or protrusion (as taught by the embodiment of Figs. 18-23) INSTEAD of a notch because the resultant structures will work equally well, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)
Regarding claim 7, modified Zipporo as above further teaches wherein the container body includes an outermost peripheral edge, which extends outwardly beyond a lid outer edge beneath a portion of the lid overhanging the offset surface portion when the lid is secured to the container body.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zipporo in view of Arenas et al. (US 20180265267A1 – art of record; hereinafter Arenas).
Regarding claim 8, Zipporo teaches a container assembly embodiment (as shown in Figs. 12-17) comprising:
a lid (205);
a gasket (206) connected with the lid, the gasket including an outer peripheral edge (i.e. in the form of lip (215));
a container body (202) including an inner surface, an upper opening defined by a peripheral top edge, and at least one discontinuity (i.e. in the form of divots (204)) where the inner surface 
the container body further including an upper surface around the upper opening extending outwardly from the peripheral top edge (Zipporo [0045-0049]).
	However, Zipporo fails teach at least one latch connected with the lid, the latch being movable with respect to the lid; and wherein the at least one latch is offset from the at least one discontinuity such that the at least one latch does not cover an entirety of the at least one discontinuity as the lid with the gasket connected thereto is pressed onto the container body toward a sealed position.
	Arenas is in the same field of endeavor as the claimed invention and Zipporo, which is a container assembly. Arenas teaches a container assembly embodiment (10; as shown in Figs. 8-11) comprising: a lid (14); a gasket (72) connected with the lid; at least one latch (60) connected with the lid, the latch being movable with respect to the lid; and a container body (32) including an inner surface, an upper opening defined by a peripheral top edge, wherein as the lid with the gasket connected thereto is pressed onto the container body air from an interior of the container is allowed to escape; wherein the at least one latch is offset from at least one discontinuity (i.e. the channels or grooves (180)) such that the at least one latch does not cover an entirety of the at least one discontinuity as the lid with the gasket connected thereto is pressed onto the container body toward a sealed position (Arenas [0025, 0038-0041]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lid (of Zipporo) with a similar arranged latch(es) (as taught by Arenas) to ensure a better securement of the lid to the container body (i.e. forming an air-tight seal) while still providing venting between the container body and the exterior atmosphere.
Regarding claim 9, modified Zipporo as above further teaches wherein the at least one discontinuity includes at least two discontinuities, wherein at least a portion of one of the at least two discontinuities is offset from a first lateral side of the at least one latch and at least a portion of another of the at least two discontinuities is offset from a second, opposite, lateral side of the at least one latch when the lid is in the sealed position.
Regarding claim 10, modified Zipporo as above further teaches wherein the at least one discontinuity includes at least two discontinuities, wherein one of the at least two discontinuities is provided on or in a first side of the container body and another of the at least two discontinuities is provided on or in a second side of the container body that is perpendicular to the first side.
Regarding claim 11, modified Zipporo as above further teaches all the structural limitations as set forth in claims 8 and 10 (respectively), except for wherein the discontinuity provided on or in the first side of the container body is shorter in length than the discontinuity provided on or in the second side of the container body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the discontinuity provided on or in the first side of the container body is shorter in length than the discontinuity provided on or in the second side of the container body because the resultant structures will work equally well and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)
Regarding claim 12, modified Zipporo as above further teaches herein the at least one latch includes a gripping portion (i.e. protrusion (68) of Arenas) configured to grip the container body (i.e. lip (52) of Arenas) and secure the lid to the container body when the at least one latch 
Regarding claim 13, modified Zipporo as above further teaches wherein the at least one discontinuity includes at least two discontinuities on one side of the container body, wherein the recess is positioned between the at least two discontinuities on the one side of the container body when the lid is secured to the container body and the at least one latch occupies the latched position.
Regarding claim 14, modified Zipporo as above further teaches wherein the at least one discontinuity is a notch provided in the peripheral top edge (Zipporo [0045] and Fig. 12).
Regarding claim 15, modified Zipporo as above further teaches all the structural limitation as set forth in claim 8, except for wherein the at least one discontinuity is a bump or protrusion extending inwardly from the peripheral top edge or the inner surface adjacent to the peripheral top edge.
	However, Zipporo teaches another container assembly embodiment (as shown in Figs. 18-23) in which the at least one discontinuity is a bump or protrusion (304) extending inwardly from the inner surface adjacent to the peripheral top edge (Zipporo [0051]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least discontinuity (of the embodiment of Figs. 12-17) be a bump or protrusion (as taught by the embodiment of Figs. 18-23) INSTEAD of a notch because the resultant structures will work equally well, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zipporo in view of INP CO., LTD. (JP3219690U – art of record; hereinafter INP).
Regarding claim 16, Zipporo teaches a container assembly embodiment (as shown in Figs. 12-17) comprising: 
a lid (205);
a gasket (206) connected with the lid, the gasket including an outer peripheral edge (i.e. in the form of lip (215)) and an inner edge spaced inwardly from the outer peripheral edge (see Zipporo Fig. 16);
a container body (202) including an upper opening defined by a peripheral top edge; and
wherein the outer peripheral edge seals against an inner surface of the container body (Zipporo [0045-0049]).
	However, Zipporo fails to teach an inner container including a top opening defined by a peripheral upper edge, the inner container being receivable in the container body, and the inner edge seals against at least one of the an internal surface and the peripheral upper edge when the inner container is received in the container body and the lid is secured to the container body.
	INP is in the same field of endeavor as the claimed invention and Zipporo, which is a container assembly. INP teaches a container assembly embodiment (as shown in Figs. 1-4) comprising: a lid (30); a gasket (50) connected with the lid, the gasket including an outer peripheral edge and an inner edge spaced inwardly from the outer peripheral edge; a container body (10) including an upper opening defined by a peripheral top edge; and an inner container (20) including a top opening defined by a peripheral upper edge, the inner container being receivable in the container body (see INP Figs. 2 and 4); wherein the outer peripheral edge seals against an inner surface of the container body (as shown in INP Fig. 4) and the inner 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the overall container assembly (of Zipporo) with a similar inner container (as taught by INP) to allow the user to carry multiple items at one by compartmentalizing the interior cavity of the container body.
Regarding claim 17, modified Zipporo as above further teaches wherein the container body includes a container body bottom spaced from the upper opening and the inner container includes an inner container bottom spaced from the top opening, wherein the inner container bottom is spaced from the container body bottom when the inner container is received in the container body.
Regarding claim 18, modified Zipporo as above further teaches wherein the container body includes at least one discontinuity (i.e. in the form of divots (204)) where the inner surface or the peripheral top edge deviates in shape from the outer peripheral edge of the gasket, wherein as the lid with the gasket connected thereto is pressed onto the container body air from an interior of the container is allowed to escape through or adjacent to the at least one discontinuity until after the outer peripheral edge of the gasket passes beyond the discontinuity and seals against the inner surface of the container body.
Regarding claim 19, modified Zipporo as above further teaches wherein the at least one discontinuity is a notch provided in the peripheral top edge (Zipporo [0045] and Fig. 12).
Regarding claim 20, modified Zipporo as above further teaches all the structural limitation as set forth in claim 16, except for wherein the at least one discontinuity is a bump or protrusion extending inwardly from the peripheral top edge or the inner surface adjacent to the peripheral top edge.
	However, Zipporo teaches another container assembly embodiment (as shown in Figs. 18-23) in which the at least one discontinuity is a bump or protrusion (304) extending inwardly from the inner surface adjacent to the peripheral top edge (Zipporo [0051]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least discontinuity (of the embodiment of Figs. 12-17) be a bump or protrusion (as taught by the embodiment of Figs. 18-23) INSTEAD of a notch because the resultant structures will work equally well, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736